Citation Nr: 1100985	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 as the result of a fall at VA treatment 
facility in August 2007.

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to restoration of a 100 percent rating for 
posttraumatic stress disorder (PTSD) from October 1, 2007.

6.  Entitlement to a compensable rating for scars, residuals of 
shrapnel wound, left forearm and left knee. 

7.  Whether there was clear and unmistakable error (CUE) in 
denying service connection for a sinus condition. 

8.  Whether there was clear CUE in denying service connection for 
an irregular heartbeat.

9.  Whether there was clear CUE in denying service connection for 
small sores on the hands and feet.

10.  Whether there was clear CUE in denying service connection 
for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The RO determined that new and material evidence had been 
received to reopen the Veteran's claim for service connection for 
a bilateral hearing loss and considered this claim on a de novo 
basis.  The Board is nevertheless required to consider that 
question independently.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Accordingly, the issues on appeal have been 
characterized as set forth above, on the title page. 

A video conference hearing was held before the undersigned 
Veterans Law Judge in September 2010.  A transcript of that 
hearing has been associated with the claims file.  At the hearing 
it was clarified that appellant sought restoration of the 100 
percent rating for his PTSD from October 1, 2007 through the 
period ending October 15, 2009, when the 100 percent rating was 
assigned.  He had a total rating based on individual 
unemployability assigned from January 10, 2007.

The issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, entitlement to a compensable 
rating for scars, residuals of shrapnel wound, left forearm and 
left knee, and entitlement to service connection for hearing loss 
and diverticulitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1989 rating decision, the RO denied service 
connection for bilateral hearing loss.  It was held that the 
evidence at the time did not show that the Veteran's hearing loss 
was related to his service.  Appellant was provided notice.  He 
did not file a timely appeal with respect to this issue. 

2.  Evidence received since the November 1989, rating decision 
relates to a previously unestablished element of the claim and 
raises a reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  The claim is 
reopened.

3.  The Veteran was hospitalized at a VA facility for treatment 
of PTSD in excess of 21 days beginning on August 6, 2007.

4.  The Veteran is shown to be totally disabled as a result of 
his PTSD, with a GAF score of 35, at the time of discharge from 
the hospital in September 2007. 

5.  In May 1983, a claim of service connection for a sinus 
condition, an irregular heartbeat, small sores on the hands and 
feet and a low back disability was received.

6.  The RO did not adjudicate the claim of service connection for 
a sinus condition, an irregular heartbeat, small sores on the 
hands and feet and a low back disability in a December 2, 1983 
decision; the Veteran did not timely appeal the failure to 
adjudicate these claims.

7.  The December 2, 1983 rating decision did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The RO's November 1989 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  As evidence received since the November 1989 denial is new 
and material, the requirements for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (a) 
(2010).

3.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 100 percent rating for PTSD are met from 
October 1, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Code 9411 (2010). 

4. The December 1983 rating decision did not contain CUE in its 
failure to grant entitlement to service connection for a sinus 
condition.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2010).

5.  The December 1983 rating decision did not contain CUE in its 
failure to grant entitlement to service connection for an 
irregular heartbeat.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2010).

6.  The December 1983 rating decision did not contain CUE in its 
failure to grant entitlement to service connection for small 
sores on the hands and feet.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2010).

7.  The December 1983 rating decision did not contain CUE in its 
failure to grant entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the issues of entitlement to restoration of a 100 
percent rating for PTSD from October 1, 2007 and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral hearing loss, the VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to 
restore the 100 percent rating for PTSD and reopen the claim for 
bilateral hearing loss, further assistance is unnecessary to aid 
the Veteran in substantiating these claims.  

Regarding the Veteran's claims involving allegations of CUE, the 
Board notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to claims of 
clear and unmistakable error in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 



I.  Claim to Reopen

The Veteran's claim for service connection for bilateral hearing 
loss had previously been considered and was denied in a December 
1983 rating decision.  The Veteran was notified of this decision 
but did not appeal.

The claim for bilateral hearing loss was again denied in a 
November 1989 rating decision on the basis that there was no 
evidence that the claimed hearing loss was incurred or aggravated 
by the Veteran's military service.

As the Veteran did not appeal the November 1989 rating decision, 
that decision is now final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for 
hearing loss in October 2005.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the November 1989, RO decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992). 

In the November 1989 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did not 
show that the Veteran's hearing loss was related to his military 
service.

Evidence received after the November 1989 decision includes 
December 1999 and October 2006 private treatment notes which 
reflect that the Veteran had sensorineural hearing loss that 
could be, at least in part, related to acoustic trauma in the 
military.  

The December 1999 and October 2006 private treatment notes 
provide evidence of a potential link between a current hearing 
loss disability and service.  As noted, credibility of the 
evidence is presumed for purposes of reopening.

The Board finds that this evidence is "new" in that it was not 
before agency adjudicators at the time of the November 1989 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a link between a current hearing loss 
disability and service, and raises a reasonable possibility of 
substantiating the claim.  Hence, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection.  As noted above, for purposes of determining 
whether the claim should be reopened, the evidence is presumed to 
be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Restoration of 100 rating for PTSD

Under VA laws and regulations, a total disability rating will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability for 
a period in excess of 21 days.  38 C.F.R. § 4.29 (2010).

Originally, the Veteran filed a claim for service connection for 
PTSD that was received by VA on December 29, 2005, the date of 
the Veteran's claim.

In an August 2006 rating decision, the RO granted service 
connection for PTSD at a 30 percent rating, effective December 
29, 2005.

A May 2007 rating decision continued the 30 percent disability 
evaluation.

A May 2008 rating decision increased the disability evaluation to 
a 70 percent rating effective January 10, 2007.  The rating also 
granted a temporary total rating (100 percent) effective August 
6, 2007, pursuant to 38 C.F.R. § 4.29 followed by a 70 percent 
disability rating effective from October 1, 2007.  A total rating 
for individual unemployability has been assigned since January 
10, 2007.  At the hearing it was clarified that the restoration 
of the 100 percent rating for the PTSD was the issue for which 
appellate consideration was desired.

In a February 2010 rating decision, the RO increased the 
disability rating from 70 to 100 percent, effective October 15, 
2009.

At his September 2010 hearing, the Veteran testified that his 100 
percent disability rating should not have been reduced to a 70 
percent disability rating on October 1, 2007 as his PTSD symptoms 
increased dramatically at that time.

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

A 70 percent rating is warranted for PTSD with occupational and 
social impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike settings); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411. 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  

As an initial matter, the Board notes that the reduction from 100 
percent to 70 percent was performed in accordance with 38 C.F.R. 
§ 4.29 and as such is not subject to 38 C.F.R. § 3.105. 

As noted above, the Veteran's temporary total 100 percent rating 
effective August 6, 2007, pursuant to 38 C.F.R. § 4.29 was based 
on his admission into a VA PTSD program from August 6, 2007 to 
September 9, 2007.  

Treatment records show that the Veteran was hospitalized at a VA 
facility on August 6, 2007 for intensive treatment of his PTSD.  
His admission record indicated that the Veteran's diagnosis of 
PTSD was supported by the presence of ineffective individual 
coping related to the residual of traumatic war experiences as 
evidenced by nightmares, flashbacks, uncontrolled anger, 
depression, low self esteem, fatigue, feelings of guilt, 
insomnia, self-isolation, suicidal ideation, homicidal ideation, 
anxiety, decreased libido and intrusive thoughts.

A VA treatment record from the PTSD program dated September 9, 
2007 noted that the Veteran left 3 days before the completion of 
the PTSD program.  The Veteran's wife later called the treatment 
facility to indicate that the Veteran was home and left the 
facility because he was confused and did not want to be away from 
home.

The September 9, 2007 discharge treatment report noted that the 
Veteran's symptoms included frequent nightmares with night 
sweats, flashbacks, daily intrusive thoughts of his war 
experiences and occasional brief dissociative flashback episodes.  
He also experienced periods of anger, hypervigilance and a 
hyperactive startle response.  He was socially isolated and had 
impairment in his short term memory.  The treatment provider 
noted that the Veteran's PTSD remained severe and that any 
minimal levels of stress that he was exposed to would aggravate 
his PTSD condition further.  He will need ongoing specialized 
treatment for his PTSD.  The diagnosis was prolonged PTSD and 
recurrent depressive disorder.  A GAF score of 35 was assigned.  
It was noted that the Veteran had major impairment in several 
areas including work, family, relations, judgment, thinking and 
mood.

As noted above, the Veteran was hospitalized at a VA facility for 
treatment of his PTSD on August 6, 2007.  He remained 
hospitalized until September 9, 2007, a period in excess of 21 
days.  As such, the Veteran received a temporary total evaluation 
on the basis of this hospitalization from August 6, 2007.  38 
C.F.R. § 4.29.  Based on the evidence above, the Board finds that 
the 100 percent evaluation is also considered warranted on a 
schedular basis for the time after the discharge. 

The Board notes that there are no records from the period of 
October 1, 2007 to October 14, 2009 when the Veteran received a 
70 percent disability rating for his PTSD.  However, the 
September 9, 2007 discharge summary from the Veteran's 
hospitalization showed that the Veteran had severe PTSD with a 
GAF score of 35.  The Board notes that GAF scores ranging from 31 
to 40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

Therefore, with resolution of reasonable doubt in the Veteran's 
favor, the 100 percent evaluation is considered warranted on a 
schedular basis from the time after his discharge as well and the 
restoration of a 100 percent rating for PTSD from October 1, 2007 
is granted.

III.  CUE Claims

As the issues of whether there was CUE for a sinus condition, an 
irregular heartbeat, small sores on the hands and feet and a low 
back disability all involve identical factual backgrounds and 
analysis, these claims will be addressed together.

At his hearing, the Veteran contended that the RO's failure to 
consider service connection for a sinus condition, an irregular 
heartbeat, small sores on the hands and feet and a low back 
disability in a December 1983, rating decision constitutes CUE.

An unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual basis 
in the absence of clear and unmistakable error.  Previous 
determinations which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.105, 20.1400 (2010).

As noted above, the Veteran has alleged CUE in the December 1983 
rating decision which did not adjudicate the claim of service 
connection for a sinus condition, an irregular heartbeat, small 
sores on the hands and feet and a low back disability.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Federal Circuit found that where a veteran files more than one 
claim with the RO at the same time and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run.  The proper remedy 
under such circumstances is to file a timely notice of 
disagreement as to the RO's failure to address that claim.  

The Veteran's first claim for service connection was filed in May 
1983 and sought benefits in part for a sinus problem, irregular 
heartbeat, lower back pains and small sores on the feet and 
hands.  However, the December 1983 rating decision is deemed to 
have denied entitlement to service connection for a sinus 
condition, an irregular heartbeat, small sores on the hands and 
feet and a low back disability.  See Deshotel, supra.(if the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run.).  Therefore, while 
the December 1983 rating decision did not explicitly address 
whether service connection was warranted for a sinus condition, 
an irregular heartbeat, small sores on the hands and feet and a 
low back disability, the rating decision is deemed to have denied 
such claims.

Applying the holding of Deshotel to this case, if the Veteran 
believes that the RO improperly failed to address a claims for 
service connection for a sinus condition, an irregular heartbeat, 
small sores on the hands and feet and a low back disability in 
the December 1983 rating decision, his remedy was either to file 
a timely direct appeal at that time or to file a CUE claim to 
reopen the December 1983 rating decision.  Here, no direct appeal 
of the December 1983 rating decision was filed as the Veteran did 
not submit a notice of disagreement to the failure to adjudicate 
a claim as to the December 1983 rating decision.  As such, the 
claims for service connection for a sinus condition, an irregular 
heartbeat, small sores on the hands and feet and a low back are 
deemed denied and that rating is final.

The December 1983 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 38 
U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The claims also 
could potentially be reopened with presentation of new and 
material evidence as with the hearing loss claim above.



The Veterans Court has provided the following guidance with 
regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable 
error,' there must have been an error in the prior adjudication 
of the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). The 
Veterans Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by 
definition, such errors do not give rise to the need for revising 
the previous decision.

The words 'clear and unmistakable error' are self- defining.  
They are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made.  A determination that 
there was a 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior AOJ or 
Board decision.  See Russell, 3 Vet. App. at 313-314; see also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. 
App. at 314; see also Yates v. West, 213 F.3d 1372 (2000). 

The Veterans Court has consistently stressed the rigorous nature 
of the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991). "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 
"It must always be remembered that clear and unmistakable error 
is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

In Russell, Fugo and other decisions, the Veterans Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Veterans 
Court has further held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed the evidence can 
never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314. 
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of CUE 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

Thus, the question for consideration is whether, at the time of 
the December 1983 rating decision, the correct facts, as they 
were known at the time, were not before the adjudicator.  
Alternatively, CUE could also be established if the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  In the present case, the Veteran is not raising either 
such assertion.  Again, his contention is that the December 1983 
rating action did not consider service connection claims for a 
sinus condition, an irregular heartbeat, small sores on the hands 
and feet and a low back disability.  

However, as indicated above, a CUE claim must be predicated on 
some undebatable error existing in the challenged decision.  The 
type of "error" asserted here is not a CUE because the Veteran 
does not allege that the December 1983 decision incorrectly 
decided claims for a sinus condition, an irregular heartbeat, 
small sores on the hands and feet and a low back disability but 
rather that the December 1983 decision did not decide claims for 
a sinus condition, an irregular heartbeat, small sores on the 
hands and feet and a low back disability. 

The evidence at the time of the December 1983 rating decision 
relating to the claimed sinus condition, irregular heartbeat, 
small sores on the hands and feet and a low back disability 
consisted of the Veteran's service treatment records and a 
September 1983 VA examination.  The Veteran's service treatment 
records were negative for complaints, treatment or diagnoses of 
an irregular heartbeat, sores on hands and feet and low back 
pain.  While the Veteran presented with a cough and congestion in 
April 1968, his November 1968 separation examination was 
clinically normal.  

During the September 1983 VA examination, the Veteran reported a 
history of sinus infections, low back pain and an irregular 
heartbeat.  However, x-rays of the Veteran's sinuses were clear 
and an EKG of the heart was within normal limits.  The examiner 
noted that the Veteran had an irregular heartbeat by history, but 
none was found on the examination.  Additionally, the examination 
made no reference or findings regarding a low back disability or 
sores on his hands and feet.

The criteria in effect at the time of the December 1983 rating 
decision provided for a grant of service connection if a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  See 38 C.F.R. § 
3.303 (1983).  Although the Veteran had in-service complaints of 
congestion and related a history of low back pain and an 
irregular heartbeat, the evidence of record at the time of the 
December 1983 rating decision did not establish the presence of 
any disability resulting from his service in the Armed Forces.

Thus, the Veteran has not demonstrated that the law in effect 
during the December 1983 rating decision was incorrectly applied 
or that the correct facts, as they were known at the time, were 
not before the adjudicators.  The evidence of record at the time 
of the December 1983 rating decision established that the claimed 
sinus condition, irregular heartbeat, small sores on the hands 
and feet and a low back pain were not productive of any 
disability, and given the law in effect during the December 1983 
rating decision, there is no showing that the RO committed CUE 
with respect to the failure to grant entitlement to service 
connection for a sinus condition, an irregular heartbeat, small 
sores on the hands and feet and a low back disability.  The 
Veteran may disagree with how the RO chose to weigh and evaluate 
the evidence of record in December 1983, but as noted above, such 
disagreement can never serve as the basis for a finding of CUE.  
See Fugo, 6 Vet. App. at 44. 

In the absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been manifestly 
different but for the error, the Board does not find that there 
was CUE in the December 1983 rating decision. Accordingly, the 
appeal as to this matter is denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened for consideration on the merits.  The appeal is allowed 
to this extent.

A 100 percent schedular evaluation is granted for PTSD from 
October 1, 2007, subject to the law and regulations governing the 
award of monetary benefits. 

There was no CUE in a December 2, 1983rating decision which did 
not formally adjudicate service connection for a sinus condition, 
and the appeal as to this issue is denied. 

There was no CUE in a December 2, 1983rating decision which did 
not formally adjudicate service connection for an irregular 
heartbeat, and the appeal as to this issue is denied. 

There was no CUE in a December 2, 1983rating decision which did 
not formally adjudicate service connection for small sores on the 
hands and feet, and the appeal as to this issue is denied. 

There was no CUE in a December 2, 1983 rating decision which did 
not formally adjudicate service connection for a low back 
disability, and the appeal as to this issue is denied. 


REMAND

Regarding the Veteran's claim for entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 as the result 
of a fall at VA treatment facility in August 2007, the Board 
notes that VA provides compensation under the provisions of 38 
U.S.C.A. § 1151 if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is not 
the result of the veteran's own willful misconduct or failure to 
follow instructions.  There must be an unforeseeable result or 
some negligence or lack of proper skill on the part of the VA.  
This compensation is awarded in the same manner as if the 
additional disability or death were service connected.  See 38 
C.F.R. § 3.358(a).

The Veteran contends that he injured his back when he fell out of 
a chair while at a VA treatment facility in August 2007.

The Board finds that additional development is warranted in this 
matter before a decision on the merits can be made.  Assistance 
by VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

In the present case, resolution of the Veteran's claim requires 
medical opinion evidence, both with respect to whether the 
Veteran suffered additional disability as a result of VA care or 
treatment, and if so, with respect to whether the VA care 
providers failed to exercise proper care in their treatment of 
the Veteran.  Because no such evidence has been obtained, a 
remand is required.  Accordingly, a VA opinion should be obtained 
from a VA physician, based on a review of the complete record. 

Regarding the claim for entitlement to a compensable rating for 
scars, residuals of shrapnel wound, left forearm and left knee, 
the record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of his scars, 
residuals of shrapnel wound, left forearm and left knee 
disabilities in May 2008.  At his September 2010 hearing, the 
Veteran testified that these disabilities had increased in 
severity as he experienced tender and painful scars.  Given the 
reported worsening of the Veteran's disabilities since his last 
VA examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Regarding the reopened hearing loss claim, the Veteran claims 
that he suffered bilateral hearing loss as a result of his combat 
service.

The veteran is competent to state when the symptoms of his 
claimed hearing loss occurred.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).

As noted above, a private physician has also indicated that the 
Veteran's hearing loss could be at least partially related to 
acoustic trauma in the military.

Further examination is needed so that a medical professional can 
review the entire medical record, consider a complete history, 
and provide an informed opinion as to the relationship between 
the Veteran's active service and the current claimed bilateral 
hearing loss. 

Regarding the Veteran's claim for service connection for 
diverticulitis, the VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for triggering VA's duty to provide an examination is low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service treatment records reflect that the Veteran received 
treatment on multiple occasions for stomach complaints while in 
service.  The Veteran has currently been noted has having a 
history of diverticulitis and his service treatment notes show 
complaints for stomach pain.  Thus, the Board finds that the 
evidence indicates that the Veteran's claimed diverticulitis may 
be associated with service.  McClendon v. Nicholson, supra.  The 
Veteran should therefore be examined to determine whether or not 
his diverticulitis is etiologically related to service

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities 
remaining on appeal.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should arrange for the 
Veteran's medical records to be reviewed by 
VA physician. The Veteran's entire claims 
file must be made available to the examiner 
for review prior to his/her report.  After 
reviewing the claims and associated VA 
medical records, the VA physician should 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50 percent 
or greater probability) that VA medical 
treatment in August 2007 at the Salem, 
Virginia VA Medical Center (VAMC) was 
erroneous and resulted in additional 
disability, with consideration given to the 
Veteran's contention's that he now suffers 
from back pain.  If the Veteran did suffer 
an additional disability, please identify 
the additional disability incurred.

The VA physician should also opine whether 
the proximate cause of any such additional 
disability was (a) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the VA during the surgical 
treatment, (b) an event not reasonably 
foreseeable, or (c) neither a or b.

The examiner should set forth all medical 
findings, together with the complete 
rationale for all conclusions reached.  If 
answers cannot be provided without an 
examination of the Veteran, such 
examination should be  scheduled.

3.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
extent and severity of his service-
connected scars, residuals of shrapnel 
wound, left forearm and left knee.  All 
indicated studies should be performed.  The 
claims file should be made available to the 
examiner who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.  The 
examiner should provide the size of the 
scars in terms of square inches or 
centimeters, as appropriate.  The examiner 
should also note whether or not the scar is 
unstable (where, for any reason, there is 
frequent loss of covering of skin over the 
scar); superficial (not associated with 
underlying soft tissue damage); deep 
(associated with soft tissue damage); or 
tender or painful.  Any limitation of 
motion or other function that is 
attributable solely to the scars should be 
noted and described.

4.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has bilateral hearing loss 
as a result of active service.  The 
examiner should solicit a detailed history 
of any symptoms or treatment during active 
service and of the continuation of any such 
symptoms after service.  Reasons and bases 
should be provided for all conclusions.

5.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
the claimed diverticulitis.  The examiner 
should address the following inquiries:

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
has diverticulitis or other similar current 
pathology which had its onset during 
service or is otherwise related to service.  
Reasons and bases should be provided for 
all conclusions.

6.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations 
remain less than fully favorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an opportunity 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


